Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

CHARLES SCOTT ROGERS

               Plaintiff,

       v.

DELTA AIR LINES, INC.

               Defendant.


                             COMPLAINT AND JURY DEMAND


       Plaintiff, Charles Scott Rogers (“Mr. Rogers”), by and through his attorneys, Christine E.

Breen and Robert J. Truhlar of Truhlar and Truhlar, L.L.P., hereby files his Complaint against

Defendant Delta Air Lines, Inc., hereinafter referred to as “Delta” or “Defendant,” and in support

thereof states as follows:

                                 I.      PRELIMINARY STATEMENT

       1)      As a member of a protected class under state and federal anti-discrimination laws,

Mr. Rogers suffered discrimination and adverse employment actions, including retaliation, by

Delta, Mr. Rogers’ employer.

       2)      Mr. Rogers brings this action for damages as a result of Delta’s discrimination

against him based on his disability, failure to accommodate his disability, and his age, and for

retaliation in response to him participating in protected activity.

       3)      Delta acted in retaliation against Mr. Rogers for his reporting Delta’s

discriminatory actions against him due to Mr. Rogers’ protected classes.
                                            Page 1 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 2 of 28




       4)      Delta adversely altered the terms and conditions of Mr. Rogers’ employment and

wrongfully suspended and terminated Mr. Rogers, in violation of state and federal law.

       5)      Mr. Rogers brings claims against Delta pursuant to the Americans with

Disabilities Act (“the ADA”) 42 U.S.C. § 12112, et seq, the Age Discrimination in Employment

Act (“ADEA”) 29 U.S.C. § 621-634, and Breach of Contract.

                                             II.        PARTIES

       6)      At all relevant times during his employment with Delta, Mr. Rogers was an

individual who resided and domiciled in Colorado. At all times relevant to this Complaint, Mr.

Rogers is and was a member of a protected class of individuals recognized under the ADA and

the ADEA.

       7)      Defendant Delta is a foreign corporation doing business in Colorado. Delta’s

principle address is 1030 Delta Boulevard, Dept 982, Atlanta, GA 30354 and its Registered

Agent in Colorado is located at 1900 W. Littleton Boulevard, Littleton, CO 80120.

       8)      Delta is an international air carrier.

       9)      Delta operates within the State of Colorado and employs more than 15 employees.

                                 III.    JURISDICTION AND VENUE

       10)     This Court has original jurisdiction over Mr. Rogers’ federal claims pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3), (a)(4). This Court also has jurisdiction pursuant to 28 U.S.C. §

1367 for supplemental jurisdiction over Mr. Rogers’ state claims.

       11)     Venue is proper under 28 U.S.C. § 1391 because the conduct complained of herein

occurred in the State of Colorado.




                                            Page 2 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 3 of 28




               IV.    ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

       12)     Mr. Rogers incorporates by reference paragraphs 1 through 11 of this Complaint as

though fully and separately stated herein.

       13)     Mr. Rogers dually filed his Charge of Discrimination with the Colorado Civil

Rights Division (“CCRD”) (Charge No. FE2019919568) and the Equal Employment Opportunity

Commission (“EEOC”) (Charge No. 32A-2018-00775) on September 14, 2018.

       14)     Mr. Rogers amended his original September 14, 2018 Charge and dually filed his

Amended Charge of Discrimination with the Colorado Civil Rights Division (“CCRD”) and the

Equal Employment Opportunity Commission (“EEOC”) on February 6, 2020.

       15)     Mr. Rogers asserted claims of discrimination based on Age and Disability, Failure

to Accommodate his Disability, and Retaliation.

       16)     The CCRD issued its Determination finding probable cause for discrimination on

October 24, 2019.

       17)     On February 4, 2020, the EEOC informed Mr. Rogers that the EEOC had asserted

jurisdiction in his matter and his Charge was being transferred to the Denver Field Office of the

EEOC from the CCRD.

       18)     The EEOC then investigated Mr. Rogers’ Charge of Discrimination and Amended

Charge of Discrimination independent of the CCRD’s investigation.

       19)     The EEOC issued its Determination on March 30, 2020 finding “reasonable cause

to believe that [Mr. Rogers] was subjected to unequal terms and conditions of employment based

on his age and disability….[The EEOC] further conclude[d] that there is reasonable cause to




                                             Page 3 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 4 of 28




believe [Mr. Rogers] was denied a reasonable accommodation, suspended, and discharged based

on his disability and in retaliation for requesting a reasonable accommodation.”

       20)     The EEOC signed a Notice of Right to Sue – Conciliation Failure on August 26,

2020. It was received days later by Mr. Rogers.

       21)     Mr. Rogers files this matter timely within the 90-day jurisdictional time limit.

                                    V.      GENERAL ALLEGATIONS

       22)     Mr. Rogers incorporates by reference paragraphs 1 through 21of this Complaint as

though full and separately stated herein.

       23)     Mr. Rogers was born on July 13, 1963.

       24)     Mr. Rogers is 57 years old.

       25)     Mr. Rogers suffers from a qualifying disability under the ADA: Alcoholism.


                                 Mr. Rogers’ was Qualified for His Job

       26)     From 1987 through 1988, prior to working for Delta, Mr. Rogers attended school

at Cheyenne Aerotech.

       27)     While attending school at Cheyenne Aerotech, Mr. Rogers put in 1,940 hours and

earned his Airframe and Powerplant License.

       28)     Mr. Rogers still holds his Airframe and Powerplant License.

       29)     Mr. Rogers maintained his Airframe and Powerplant License at all times while

working for Delta.

       30)     On June 27, 1988, Delta hired Mr. Rogers as a Junior Mechanic at the Hartsfield

Atlanta International Airport.

       31)     Mr. Rogers worked as a Junior Mechanic for six months at Delta.

                                             Page 4 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 5 of 28




        32)     After working as a Junior Mechanic at Delta for six months, Mr. Rogers was

promoted to Aviation Maintenance Technician.

        33)     Mr. Rogers worked for Delta as a mechanic for over twenty-nine (29) years.

        34)     Mr. Rogers was in his thirtieth (30th) year working for Delta and would have been

with Delta a full thirty (30) years in June of 2018.

        35)     Mr. Rogers received satisfactory performance evaluations throughout his career

with Delta.

        36)     Mr. Rogers was regularly praised for his work and positive attitude throughout his

employment with Delta.

        37)     Mr. Rogers was praised in his 2016 review as having consistently good work output

and that when Mr. Rogers completed a task, his supervisor, Bruce Pyle (“Mr. Pyle”), knew it was

done right the first time.

        38)     Mr. Rogers had not received any discipline from Delta nor was he rated for poor

performance during his near thirty (30) year career with Delta.


    Driving or Operating a Motor Vehicle was Not an Essential Function of Mr. Rogers’ Job

        39)     Mr. Rogers’ essential job functions as an Aviation Maintenance Technician

consisted of inspecting, maintaining, and repairing aircrafts.

        40)     Driving was not listed as job function of the Aviation Maintenance Technician

position.

        41)     Certain positions at Delta, such as a Supply Attendant, explicitly state operation of

ground equipment or operation of company vehicles as an essential function of the position.



                                            Page 5 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 6 of 28




        42)     The job description for an Aviation Maintenance Technician in the TechOps

Division does not list operation of ground equipment or operation of company vehicles as being

an essential function of that position.

        43)     Aviation Maintenance Technicians operate in teams of at least two employees.

        44)     Mr. Rogers regularly worked with a partner on assignments.

        45)     Driving was never an essential function of Mr. Rogers’ job.

        46)     Mr. Rogers regularly walked to the various airplanes that he was assigned to work

on, as all of the airplanes were within short walking distance.

        47)     Mr. Rogers did not operate a motorized vehicle or motorized cart to get to an

assignment for at least a year prior to being wrongfully terminated from Delta.

        48)     Mr. Rogers valued and took great pride in his job and the work he did for Delta.


                         Mr. Rogers Suffers from a Disability: Alcoholism

        49)     During the later years of his employment with Delta, Mr. Rogers suffered from

alcoholism.

        50)     Mr. Rogers never consumed alcohol while on the job.

        51)     Mr. Rogers’ alcoholism did not have an effect on his ability to perform the essential

functions of his job and did not affect his work performance.

        52)     Mr. Rogers’ alcoholism did not affect his ability to maintain his Airframe and

Powerplant License.

        53)     Mr. Rogers’ alcoholism did substantially limit his cognitive thought process, his

interactions with others, his ability to sleep and eat, as well as other major life activities.



                                             Page 6 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 7 of 28




        54)       Mr. Rogers made his disability known to his supervisors, including Mr. Pyle, and

other management officials within Delta.


                          Mr. Rogers Receives a DUI Due to his Alcoholism

        55)       On October 21, 2017, Mr. Rogers’ driving privileges were temporarily suspended

due to Mr. Rogers receiving a DUI (“the incident”) during non-work hours and away from work.

        56)       The incident was directly attributable to Mr. Rogers’ disability.

        57)       The incident was non-work related and did not impact Mr. Rogers’ performance of

his job duties.

        58)       Following the incident, Mr. Rogers immediately contacted his team leader, Michael

Coon (“Mr. Coon”), and Mr. Pyle and informed them of the incident.

        59)       Mr. Rogers followed company policy in reporting the incident.


             Delta Assures Mr. Rogers His Incident Would Not Affect His Job with Delta

        60)       When Mr. Rogers contacted Mr. Pyle and Mr. Coon immediately following the

incident, Mr. Rogers informed them that his license had been revoked and would likely be

restricted after his hearing before the Department of Motor Vehicles (“DMV”).

        61)       In response to Mr. Rogers informing Mr. Pyle that his driver’s license had been

revoked and would likely be restricted, Mr. Pyle expressly informed Mr. Rogers “you won’t lose

your job.”

        62)       At no time did Mr. Pyle or Mr. Coon tell Mr. Rogers that a suspended, revoked, or

restricted license would affect Mr. Rogers’ employment with Delta.




                                              Page 7 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 8 of 28




       63)     Mr. Pyle knew Mr. Rogers’ license had been suspended when he assured Mr.

Rogers that he would not lose his job.

       64)     After the incident, Mr. Pyle informed Mr. Rogers of Delta’s Employee Assistance

Program (“EAP”) as being available to Mr. Rogers to help him cope with his alcoholism.

       65)     Mr. Rogers contacted Delta’s EAP in January 2018 in order to access EAP services

for his alcoholism.

       66)     Delta was aware of Mr. Rogers’ disability.

       67)     Mr. Rogers continued working in his position as an Aviation Maintenance

Technician with TechOps until January 11, 2018, when he went on leave pursuant to the Family

and Medical Leave Act (“FMLA”).


              Mr. Rogers Goes on Leave under the Family and Medical Leave Act

       68)     On January 11, 2018, Mr. Rogers started his approved leave pursuant to the FMLA.

       69)     Between October 21, 2017 when Mr. Rogers had his incident and January 11, 2018

when Mr. Rogers went on FMLA leave, Mr. Pyle nor Mr. Coon did not once indicate that the

temporary loss of Mr. Rogers’ driving privileges or any restrictions on his ability to drive would

adversely affect Mr. Rogers’ job.

       70)     Operation of ground support equipment and operation of a company vehicle were

never necessary for Mr. Rogers to perform the essential functions of his job.

       71)     Mr. Rogers did not operate, nor did he need to operate, any ground support

equipment or company vehicles between October 21, 2017 and January 11, 2018 in order to

perform his essential job functions.



                                          Page 8 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 9 of 28




       72)     In January 2018, Mr. Rogers requested leave under the FMLA for the specific

purpose of receiving treatment for his disability.

       73)     Mr. Rogers was accepted into a rehabilitation treatment facility to receive help for

his alcoholism.

       74)     Mr. Rogers was on FMLA leave from January 11, 2018 through February 27, 2018.

       75)     Mr. Rogers was scheduled to return to work on February 28, 2018.


               Mr. Rogers Seeks a Reasonable Accommodation for His Alcoholism

       76)     On February 27, 2018, Mr. Rogers met with Mr. Pyle to discuss his Mr. Roger’s

return to work from FMLA leave.

       77)     Mr. Rogers and Mr. Pyle, during the February 27, 2018 meeting, discussed the

Ignition Interlock Device (“IID”) restriction on Mr. Rogers’ license, and that Mr. Rogers had

already installed an IID device on his personal vehicle.

       78)     Mr. Pyle informed Mr. Rogers that Delta would not install an interlock device on

its company vehicles.

       79)     Delta did not need to install an interlock device on any of its vehicles in order for

Mr. Rogers to perform the essential functions of his job.

       80)     Mr. Rogers regularly walked to the various airplanes that he was assigned to work

on, as all of the airplanes were within short walking distance.

       81)     Mr. Rogers had not operated a motorized vehicle or motorized cart to get to a job

assignment for at least a year prior October 2017.

       82)     On February 27, 2018, Mr. Rogers asked for a reasonable accommodation to

accommodate his disability.

                                            Page 9 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 10 of 28




       83)       On February 27, 2018, Mr. Rogers specifically requested, as his reasonable

accommodation, that he be allowed to continue in his position as an Aviation Maintenance

Technician and not drive, or that he be reassigned to a different position.

       84)       On February 27, 2018, Mr. Rogers also expressed to Mr. Pyle his willingness to

relocate to another airport.

       85)       Mr. Rogers’ request to simply continue working and not drive was reasonable as

this was how he was already, and had been for an extended period of time, performing his essential

job functions.

       86)       On February 27, 2018, in response to Mr. Rogers’ request for a reasonable

accommodation, Mr. Pyle simply stated to Mr. Rogers that “no accommodation was possible.”

       87)       At the conclusion of the meeting on February 27, 2018, Mr. Pyle suspended Mr.

Rogers for sixty days without pay effective February 27, 2018.


                          Delta Fails to Engage in the Interactive Process

       88)       Mr. Pyle denied Mr. Rogers any reasonable accommodation.

       89)       Mr. Pyle shut down any discussion of a reasonable accommodation.

       90)       In response to Mr. Rogers’ seeking a reasonable accommodation for his disability,

Mr. Pyle suspended him.

       91)       Mr. Pyle never consulted with Human Resources regarding Mr. Rogers’ request for

a reasonable accommodation for his disability.

       92)       Mr. Pyle never engaged in an interactive dialogue with Mr. Rogers to determine

how Delta could reasonably accommodate his disability.



                                           Page 10 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 11 of 28




       93)     No one at Delta ever engaged in an interactive dialogue with Mr. Rogers to

determine how Delta could reasonably accommodate his disability.

       94)     Delta failed to engage in the interactive process with Mr. Rogers.

       95)     Delta failed to accommodate Mr. Rogers’ disability.



    Delta failed to follow its own policies governing accommodating employees’ disabilities

       96)     Delta has its own policy and process regarding reasonable accommodations for

Delta employees called the Job Accommodation Program.

       97)     Delta’s policy for when an employee requests a reasonable accommodation

requires that employee’s manager to direct the employee to contact Delta’s Accommodations

department.

       98)     Delta’s Accommodations department works closely with the employee needing an

accommodation and the employee’s doctor to obtain the necessary medical documents needed to

certify the employee’s medical condition, including the employee’s capabilities and restrictions.

       99)     As part of Delta’s Job Accommodation Program, the Accommodations department

begins an interactive dialogue between the employee, Delta’s Accommodation Specialist, and

Delta Leadership in hopes to reasonably accommodate the employee.

       100)    The Job Accommodation Program may also be available to help a Delta employee

who is no longer able to perform his or her own job to identify another vacant and available

position within Delta for which the employee is qualified and able to perform within the

employee’s work restrictions, with or without a reasonable accommodation.




                                          Page 11 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 12 of 28




       101)    Participation in the Job Accommodation Program does not mean that Delta

considers the employee to be disabled.

       102)    Delta’s Job Accommodation Program is available to all employees with verified

medical impairments, regardless of disability.

       103)    Mr. Rogers’ alcoholism is a verified medical impairment.

       104)    Mr. Rogers’ alcoholism entitled him to participation in the Job Accommodation

Program.

       105)    Once Mr. Rogers informed Mr. Pyle that he needed a reasonable accommodation

for his alcoholism, Mr. Pyle was obligated under Delta’s Job Accommodation Program to direct

Mr. Rogers to Delta’s Accommodations department so that Mr. Rogers could then engage in an

interactive dialogue in order to obtain a reasonable accommodation.

       106)    Mr. Pyle did not direct Mr. Rogers to Delta’s Accommodations department.

       107)    Mr. Pyle did not inform Mr. Rogers in any way about Delta’s Job Accommodation

Program or any rights Mr. Rogers had under the Job Accommodation Program.

       108)    Mr. Pyle suspended Mr. Rogers without pay and recommended his termination

three days later rather than follow Delta’s own policy and direct Mr. Rogers to Delta’s

Accommodation Program.

       109)    Delta failed to follow its own accommodations policy when Mr. Pyle failed to direct

Mr. Rogers to the Job Accommodations Program.

       110)    Delta instead suspended and terminated Mr. Rogers because of his disability,

because he requested an accommodation, and because of his age.




                                          Page 12 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 13 of 28




                    Delta Suspends Mr. Rogers from Employment Without Pay

       111)    On March 2, 2018, three days after Mr. Rogers sought a reasonable accommodation

for his alcoholism, Mr. Pyle, rather than engage in the interactive process, submitted a

Recommendation of Termination to Robert Henrie (“Mr. Henrie”), the Western Regional Manager

for TechOps.

       112)    The Recommendation of Termination Mr. Pyle submitted to Mr. Henrie

recommended that Mr. Rogers be terminated from employment with Delta.

       113)    Rather than engage in the interactive dialogue with Mr. Rogers to determine a

reasonable accommodation that would allow Mr. Rogers to continue working for Delta, Mr. Pyle,

acting on behalf of Delta, chose to recommend Mr. Rogers’ employment terminate three days after

he made the accommodation request.

       114)    Mr. Rogers received written notice of the suspension, which was written and signed

by Mr. Pyle on March 9, 2018, by letter dated March 5, 2018.

       115)    Delta suspended Mr. Rogers for a period of 60 days without pay.

       116)    Delta informed Mr. Rogers that he could not return to work until he had an

unrestricted driver’s license.

       117)    Delta informed Mr. Rogers that if he could not get an unrestricted license within

his 60-day unpaid suspension, he would be terminated.

       118)    Delta knew when it suspended Mr. Rogers that Mr. Rogers’ license was restricted

for a period of at least four months.

       119)    Possessing an unrestricted driver’s license was not a term or condition of Mr.

Rogers’ employment.

                                         Page 13 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 14 of 28




        120)    Between October 27, 2017 and January 11, 2018, Mr. Rogers’ driver’s license was

revoked for 30 days.

        121)    Delta continued to have Mr. Rogers to work while his driver’s license was revoked

between October 27, 2017 and January 11, 2018.

        122)    No other reason exists, other than discriminatory and retaliatory animus, for Mr.

Pyle to suspended Mr. Rogers.

        123)    No other reason exists, other than discriminatory and retaliatory animus, for Delta

to terminate Mr. Rogers.



      Delta Could Have Accommodated Mr. Rogers at No Cost and With Little to No Effort

        124)    In the notice of Mr. Rogers’ suspension, Mr. Pyle stated that the DMV requirement

that any vehicle I operated be equipped with an interlock system meant that Mr. Rogers “[did] not

meet the criteria required to operate ground support or motor vehicles and thus cannot perform the

essential duties of his job.”

        125)    Mr. Pyle’s statement that “because any vehicle Mr. Rogers operated required an

IID, Mr. Rogers could not perform the essential duties of his job” is false.

        126)    Driving was never an essential function of Mr. Rogers’ job.

        127)    Whether Mr. Rogers could or could not drive never influenced his ability to perform

the essential functions of his job, as he regularly opted to walk instead of drive.

        128)    In the very rare occurrence driving occurred onsite, Mr. Rogers’ partner could have

driven instead of Mr. Rogers.

        129)    There was never any reason Mr. Rogers needed to drive while at work.


                                           Page 14 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 15 of 28




        130)   It was normal practice that in the rare event Mr. Rogers ever needed to travel to an

offsite location, he would use his own personal vehicle.

        131)   Mr. Rogers’ personal vehicle had an IID installed.

        132)   As part of Mr. Rogers’ continued employment, he could simply continue to use his

own personal vehicle if there was ever a need to travel to an offsite location.

        133)   Delta was able to reasonably, at no cost to Delta, accommodate Mr. Rogers’

disability.

        134)   Delta chose not to accommodate Mr. Rogers’ disability.



   Delta Refuses to Engage in the Interactive Process Again After Mr. Rogers Makes a Second

                            Request for a Reasonable Accommodation

        135)   On April 26, 2018, while Mr. Rogers was on 60-days unpaid leave, Mr. Rogers

made a second request for an accommodation to Mr. Pyle in writing via email and sent a copy of

the request to Jennifer Shay (“Ms. Shay”) in Delta’s Human Resources Department.

        136)   In Mr. Rogers’ second request for an accommodation, he specifically requested to

be reassigned to a position that did not involve any driving, even on the rare occasion.

        137)   In Mr. Rogers’ second request for an accommodation, Mr. Rogers complained of

discrimination.

        138)   Delta ignored Mr. Rogers’ second request for an accommodation.

        139)   Mr. Pyle never responded to Mr. Rogers’ second request for an accommodation.

        140)   Mr. Pyle never acknowledged Mr. Rogers’ second request for an accommodation.

        141)   Ms. Shay never responded to Mr. Rogers’ second request for an accommodation.


                                           Page 15 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 16 of 28




       142)   Ms. Shay never acknowledged Mr. Rogers’ second request for an accommodation.

       143)   Delta had an obligation under the law to engage in an interactive dialogue with Mr.

Rogers each time he made his reasonable accommodation request.

       144)   Delta had an obligation under its own policies to engage in an interactive dialogue

with Mr. Rogers each time he made his reasonable accommodation request.

       145)   Delta failed to engage in the interactive process both times Mr. Rogers made a

request for a reasonable accommodation.


                                  Delta Terminates Mr. Rogers

       146)   Delta started the process of terminating Mr. Rogers on March 2, 2018, three days

after Mr. Rogers requested a reasonable accommodation for his disability.

       147)   On April 26, 2018, the General Manager of Human Resources executed a

Recommendation of Termination.

       148)   The Recommendation of Termination, executed on April 26, 2018, stated “Mr.

Rogers should be asked to resign. If he refuses, his employment should be terminated.”

       149)   Delta executed the Recommendation of Termination to terminate Mr. Rogers the

same day Mr. Rogers made his second request for an accommodation.

       150)   Mr. Rogers did not know that Delta executed the Recommendation of Termination

the same day he made his second request for an accommodation.

       151)   Rather than engage in the interactive dialogue with Mr. Rogers to determine a

reasonable accommodation that would allow Mr. Rogers to continue working for Delta, Delta

immediately recommended Mr. Rogers’ employment terminate after he made his second request

for a reasonable accommodation.

                                          Page 16 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 17 of 28




          152)   During Mr. Rogers’ unpaid suspension, on May 10, 2018, Mr. Henrie emailed Mr.

Rogers pressuring him to either retire or resign.

          153)   Mr. Henrie was aware of Mr. Rogers’ requests for a reasonable accommodation.

          154)   Mr. Henrie never addressed any of Mr. Rogers’ reasonable accommodation

requests or attempted to engage in the interactive process with Mr. Rogers.

          155)   On May 11, 2018, Mr. Rogers informed Mr. Henrie that he would not retire or

resign.

          156)   In response to Mr. Rogers’ refusal to retire or resign, Mr. Henrie informed Mr.

Rogers that his employment with Delta would be terminated.

          157)   Delta terminated Mr. Rogers on May 11, 2018.

          158)   Delta terminated Mr. Rogers before the 60-day unpaid suspension had ended.

          159)   On June 4, 2018, Delta sent Mr. Rogers a letter thanking him for his 30 years of

service to Delta.

          160)   On June 11, 2018, Mr. Rogers appealed his termination as being wrongful.

          161)   On August 16, 2018, Delta denied Mr. Rogers his appeal and Delta upheld his

termination.


          Delta Treats Similarly Situated Employees Without a Disability More Favorably

          162)   In Fall 2018, Delta hired new employees into Aviation Maintenance Technician

positions.

          163)   Upon information and belief, the new Aviation Maintenance Technicians hired in

Fall of 2018 did not have alcoholism as a disability.



                                           Page 17 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 18 of 28




         164)   The newly hired Aviation Maintenance Technicians were hired to perform the same

or similar essential job functions as Mr. Rogers.

         165)   The newly hired Aviation Maintenance Technicians were not permitted by Delta to

operate company vehicles or operating equipment for six months.

         166)   Because employees hired by Delta to perform the same essential functions of Mr.

Rogers’ position were not permitted to drive for the first six months of their employment, driving

clearly was not an essential function of the Aviation Maintenance Technician position.

         167)   Because employees hired by Delta to perform the same essential functions of Mr.

Rogers’ position were not permitted to drive for the first six months of their employment, Delta

could have accommodated Mr. Rogers’ request to not drive and have Mr. Rogers’ partner drive if

ever the occasion arose.

         168)   Delta treated these newly hired employees without alcoholism more favorably than

Mr. Rogers by allowing them to work in the Aviation Maintenance Technician position and not

drive.

                Delta Treats Younger Similarly Situated Employees More Favorably

         169)   Delta has accommodated younger employees who worked in positions that

involved driving who either suffer from alcoholism or who had restrictions placed on their

driver’s license due to alcohol or substance abuse by reassigning them to different positions due

to those restrictions.

         170)   Delta accommodated Tarek Challah (“Mr. Challah”), a younger Delta employee

who had his driving privileges revoked due to a citation for Driving Under the Influence

(“DUI”).


                                          Page 18 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 19 of 28




       171)    Mr. Challah is younger than Mr. Rogers.

       172)    Mr. Challah is under the age of forty (40).

       173)    As part of the accommodation Delta provided to Mr. Challah, he was reassigned

to a different position working for Delta at DIA.


                                 VI.    CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

Discrimination Based on Disability in Violation of the Americans with Disabilities Act Amended,

                             42 U.S.C. § 12112, et seq., as amended

       174)    Mr. Rogers incorporates by reference paragraphs 1 through 173 of this Complaint

as though fully and separately stated herein.

       175)    Mr. Rogers suffers from the following disability: alcoholism, which qualifies as a

disability under the Americans with Disabilities Act Amended.

       176)    Mr. Rogers’ alcoholism affects his ability to perform major life functions,

including, but not limited to, sleeping, eating, and general motor functions.

       177)    Mr. Rogers was qualified for the position of an Aviation Maintenance Technician

with Delta, with or without an accommodation.

       178)    Delta hired Employees without alcoholism as a disability and treated them more

favorably than Mr. Rogers.

       179)    Delta terminated Mr. Rogers because of his alcoholism in violation of the

Americans with Disabilities Act Amended.

       180)    As a result of Delta’s unlawful termination of Mr. Rogers due to his disability under

the Americans with Disabilities Act Amended, Mr. Rogers has suffered and continues to suffer

                                           Page 19 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 20 of 28




damages, including, but not limited to, lost wages and benefits and compensatory damages,

including emotional pain and suffering, and has incurred attorneys’ fees and costs.

                                 SECOND CLAIM FOR RELIEF

     Failure to Accommodate in Violation of the Americans with Disabilities Act Amended,

                              42 U.S.C. § 12112, et seq., as amended

       181)    Mr. Rogers incorporates by reference paragraphs 1 through 179 of this Complaint

as though fully and separately stated herein.

       182)    Mr. Rogers suffers from the following disability: alcoholism, which qualifies as a

disability under the Americans with Disabilities Act Amended.

       183)    Mr. Rogers’ alcoholism affects his ability to perform major life functions,

including, but not limited to, sleeping, eating, and general motor functions.

       184)    Mr. Rogers was qualified for the position of an Aviation Maintenance Technician

with Delta, with or without an accommodation.

       185)    Mr. Rogers made two separate requests for a reasonable accommodation to

accommodate his disability.

       186)    Mr. Rogers requested a reasonable accommodation by way of being allowed to not

drive as he performed the essential functions of his job.

       187)    The accommodation to not drive was plausibly reasonable as Mr. Rogers rarely

drove as part of his job and regularly walked to assignments, driving was never an essential

function of his job nor was it necessary for him to perform the essential functions of his job, Mr.

Rogers could have his partner drive anytime the occasion arose.




                                           Page 20 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 21 of 28




       188)    The accommodation to not drive would not have caused Delta to incur any expense

or inconvenience.

       189)    Mr. Rogers also request a reasonable accommodation by way of being transferred

to either a different position within Delta at DIA or a different airport where the occasion to drive

never arose.

       190)    The accommodation to transfer Mr. Rogers was plausibly reasonable as Delta had

granted this same accommodation to other Delta employees in Mr. Rogers’ same or similar

position and with Mr. Rogers’ same or similar disability, Mr. Rogers was qualified to perform

other positions within Delta that Delta could have transferred Mr. Rogers into.

       191)    Delta refused to engage in the interactive process with Mr. Rogers after he made

both of his requests for a reasonable accommodation.

       192)    Delta refused to accommodate Mr. Rogers’ disability.

       193)    Delta told Mr. Rogers that no accommodation was possible.

       194)    Delta ignored Mr. Rogers’ subsequent request for an accommodation.

       195)    Instead of engaging in the interactive process and accommodating Mr. Rogers’

disability, Delta suspended Mr. Rogers without pay.

       196)    Instead of engaging in the interactive process and accommodating Mr. Rogers’

disability, Delta terminated Mr. Rogers after almost 30 years with Delta.

       197)    As a result of Delta’s unlawful failure to accommodate Mr. Rogers’ disability under

the Americans with Disabilities Act Amended, Mr. Rogers has suffered and continues to suffer

damages, including, but not limited to, lost wages and benefits and compensatory damages,

including emotional pain and suffering, and has incurred attorneys’ fees and costs.


                                           Page 21 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 22 of 28




                                  THIRD CLAIM FOR RELIEF

Retaliation for Requesting an Accommodation in Violation of the Americans with Disabilities Act

                        Amended, 42 U.S.C. § 12112, et seq., as amended

       198)    Mr. Rogers incorporates by reference paragraphs 1 through 196 of this Complaint

as though fully and separately stated herein.

       199)    Mr. Rogers suffers from the following disability: alcoholism, which qualifies as a

disability under the Americans with Disabilities Act Amended.

       200)    Mr. Rogers’ alcoholism affects his ability to perform major life functions,

including, but not limited to, sleeping, eating, and general motor function.

       201)    Mr. Rogers was qualified for the position of an Aviation Maintenance Technician

with Delta, with or without an accommodation.

       202)    Based on the factual allegations stated, Delta’s treatment of Mr. Rogers due to his

request for a reasonable accommodation constitutes materially adverse employment actions.

       203)    Delta’s suspension of Mr. Rogers’ without pay immediately after he requested a

reasonable accommodation for his disability constitutes a materially adverse employment action.

       204)    Delta’s recommendation that Mr. Rogers be terminated for three days after Mr.

Rogers requested a reasonable accommodation for his disability constitutes a materially adverse

employment action.

       205)    Delta’s decision to end Mr. Rogers’ employment with Delta the same day Mr.

Rogers made his second request for a reasonable accommodation constitutes a materially adverse

employment action.




                                           Page 22 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 23 of 28




          206)   Delta’s termination of Mr. Rogers constitutes a materially adverse employment

action.

          207)   Based on the facts and materially adverse employment action Delta took against

Mr. Rogers, Delta participated in unlawful employment practices and policies in violation of the

Americans with Disabilities Act by retaliating against Mr. Rogers for exercising his right to request

a reasonable accommodation under the Americans with Disabilities Act and for complaining of

discrimination.

          208)   As a result of Delta’s unlawful retaliation under the Americans with Disabilities

Act, Mr. Rogers has suffered and continues to suffer damages, including, but not limited to, lost

wages and benefits and compensatory damages, including emotional pain and suffering, and has

incurred attorneys’ fees and costs.

                                  FOURTH CLAIM FOR RELIEF

   Discrimination based on Age in Violation of the Age Discrimination in Employment Act, 29

                                         U.S.C. § 621-634.

          209)   Mr. Rogers incorporates by reference paragraphs 1 through 207 of this Complaint

as though fully and separately stated herein.

          210)   Mr. Rogers is 57 years old.

          211)   Mr. Rogers was born on July 13, 1963.

          212)   Mr. Rogers is part of a protected class under the Age Discrimination in

Employment Act.

          213)   Mr. Rogers was within the protected age range when Delta refused to accommodate

him.


                                           Page 23 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 24 of 28




        214)   Mr. Rogers was within the protected age range when Delta suspended Mr. Rogers

without pay and terminated him.

        215)   Mr. Rogers was performing satisfactory work as an Aviation Maintenance

Technician at Delta.

        216)   Delta subjected Mr. Rogers to adverse terms and conditions of employment when

it refused to accommodate Mr. Rogers, when it suspended Mr. Rogers without pay, and when it

terminated Mr. Rogers from employment with Delta.

        217)   Mr. Rogers’ performance was satisfactory when Delta refused to accommodate Mr.

Rogers.

        218)   Mr. Rogers’ performance was satisfactory when Delta suspended Mr. Rogers

without pay and terminated him.

        219)   Employees similarly situated to Mr. Rogers but who were younger than him were

not subjected to such adverse terms and conditions.

        220)   Delta accommodated younger employees who were similarly situated to Mr.

Rogers.

        221)   Delta allowed younger employees who had also received a DUI to remain

employed with Delta.

        222)   Delta did not suspend without pay or terminate younger employees when they

sought an accommodation as a result of a DUI.

        223)   Delta did not apply the same terms and conditions of employment to younger,

similarly situated employees until after Mr. Rogers raised discriminatory allegations with the

CCRD.


                                         Page 24 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 25 of 28




          224)   Delta unlawfully discriminated against Mr. Rogers due to his age in violation of the

Age Discrimination in Employment when Delta subjected him to adverse terms and conditions of

employment that were not applied to younger, similarly situated employees, including refusal to

accommodate, suspension without pay, and termination.

          225)   Delta’s discriminatory treatment of Mr. Rogers was willful.

          226)   As a result of Delta’s unlawful age discrimination under the Age Discrimination in

Employment Act, Mr. Rogers has suffered and continues to suffer damages, including, but not

limited to, lost wages and benefits as well as liquidated damages, and has incurred attorneys’ fees

and costs.

                                    FIFTH CLAIM FOR RELIEF

                        Breach of Contract – Job Accommodations Program

          227)   Mr. Rogers incorporates by reference paragraphs 1 through 225 of this Complaint

as though fully and separately stated herein.

          228)   Delta maintains a Job Accommodation Program.

          229)   Delta’s Job Accommodation Program provides specific steps and resources in

order to assist Delta employees with obtaining a reasonable accommodation when the need

arises.

          230)   Delta’s Job Accommodation Program states that “Delta does not discriminate

against individuals with disability and will offer reasonable accommodation to qualified

individuals with a medically supported need.”

          231)   Mr. Rogers’ alcoholism is a disability for which he sought a reasonable

accommodation from Delta.


                                            Page 25 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 26 of 28




       232)    By promulgating its Job Accommodation Program, Delta created an implied

contract with Mr. Rogers that it would accommodate Mr. Rogers for his disability.

       233)     By promulgating its Job Accommodation Program, Delta created an implied

contract with Mr. Rogers that it would not discriminate against Mr. Rogers due to his disability.

       234)    Delta breached its implied contract with Mr. Rogers when it failed apply its Job

Accommodation Program to Mr. Rogers.

       235)     Delta breached its implied contract with Mr. Rogers when it failed to

accommodate Mr. Rogers when he sought a reasonable accommodation due to his disability.

       236)    Delta breached its implied contract with Mr. Rogers when it discriminated against

Mr. Rogers due to his disability.

       237)    Mr. Rogers fulfilled his obligations to Delta under the Job Accommodations

Program through his employment with Delta.

       238)    As a direct and proximate result of Delta’s breach, Mr. Rogers suffered and

continues to suffer damages including, but not limited to, loss of salary wages, earnings and

benefits, and other damages in an amount to be determined at trial.

                                    SIXTH CLAIM FOR RELIEF

                                 Breach of Contract – EEO Policy

       239)    Mr. Rogers incorporates by reference paragraphs 1 through 238 of this Complaint

as though fully and separately stated herein.

       240)    Delta maintains an Equal Employment Opportunity Policy (“EEO Policy”), which

includes anti-discrimination and anti-retaliation policies.




                                           Page 26 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 27 of 28




        241)    Delta’s EEO Policy states “Delta is a place of equal opportunity. The company

prohibits discrimination based on …age…disability…or other characteristics that may be

protected by law.”

        242)    Delta’s promulgation of its EEO policy creates an implied contract that it will not

discriminate or retaliate against Mr. Rogers due to his age or his disability.

        243)    Delta breached its implied contract when it treated younger employees more

favorably than Mr. Rogers.

        244)    Delta breached its implied contract when it discriminated against Mr. Rogers due

to his age and his disability.

        245)    Mr. Rogers fulfilled his obligations to Delta under the EEO Policy.

        246)    As a direct and proximate result of Delta’s breach, Mr. Rogers suffered and

continues to suffer damages including, but not limited to, loss of salary wages, earnings and

benefits, and other damages in an amount to be determined at trial.

                                     VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Mr. Charles Scott Rogers respectfully requests that this Court

enter judgment in his favor against Defendant Delta Air Lines, Inc. and order all economic and

noneconomic damages including the following relief as allowed by law:

        A.      Back pay and benefits;

        B.      Reinstatement;

        C.      Front pay and benefits in lieu of reinstatement;

        D.      Compensatory damages, including but not limited to those for emotional distress,

inconvenience, mental anguish, and loss of enjoyment of life;


                                            Page 27 of 28
Case 1:20-cv-03466-SKC Document 1 Filed 11/23/20 USDC Colorado Page 28 of 28




          E.    Liquidated damages under the Age Discrimination in Employment Act;

          F.    Attorneys’ fees and costs of this action (including expert witness fees), as permitted

by law;

          G.    Pre-judgment and post-judgment interest at the highest lawful rate; and

          H.    Such further relief as the Court deems just and proper.



                                      JURY TRIAL DEMAND

               Plaintiff demands a jury trial on all issues so triable to at least six (6) persons.



Respectfully submitted this 23rd day of November 2020.



                                                       Truhlar and Truhlar, LLP.


                                                       s/ Christine E. Breen
                                                       Christine E. Breen
                                                       Robert J. Truhlar
                                                       7340 E. Caley Ave., Suite 310
                                                       Centennial, CO 80111
                                                       Phone: 303.794.2404
                                                       Fax: 303.794.1142
                                                       Email: cbreen.truhlar@gmail.com
                                                               roberttruhlar@att.net
                                                      Attorneys for Plaintiff



Plaintiff’s Address:
P.O. Box 473395
Aurora, CO 80047




                                             Page 28 of 28
